 1                            IN THE UNITED STATES DISTRICT COURT
 2                               FOR THE DISTRICT OF ARIZONA
 3
 4   Danielle Lynne Pence,                      )     No. CV 18-00218-TUC-JAS (DTF)
                                                )
 5               Plaintiff,                     )     ORDER
                                                )
 6   vs.                                        )
                                                )
 7                                              )
     Commissioner       of     Social   Security)
 8   Administration,                            )
                                                )
 9               Defendant.                     )
                                                )
10
11     Pending before the Court is a Report and Recommendation issued by Magistrate Judge
12   Ferraro. As the Court finds that the Report and Recommendation appropriately resolved the
13   issues at bar, the objections are denied.1
14     Accordingly, IT IS HEREBY ORDERED as follows:
15   (1) Magistrate Judge Ferraro’s Report and Recommendation (Doc. 19) is accepted and
16   adopted.
17   (2) The decision of the ALJ is affirmed.
18   (3) The Clerk of the Court shall enter judgment and close the file in this case.
19     DATED this 24th day of September, 2019.
20
21
22
23
24
25
26
            1
             The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the unobjected-to
     portions of the Report and Recommendation. See Johnson v. Zema Systems Corp., 170 F.3d 734,
28   739 (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
